STATE OF MINNESOTA                       January 25, 2016

                                                                           OmcEOF
                                 IN SUPREME COURT                      APfti.IAlECcuna

                                        A15-1316


In re Petition for Disciplinary Action against
John Nwabuwane Akwuba, a Minnesota Attorney,
Registration No. 0280446.


                                        ORDER

       In an order filed on November 13, 2015, we suspended respondent John

Nwabuwane Akwuba from the practice of law for a minimum of 60 days, effective 14

days from the date of the filing of the order. On November 25, 2015, we issued an order

amending the conditions of probation to which respondent would be bound upon

reinstatement. Respondent has filed an affidavit seeking reinstatement in which he states

that he has fully complied with the terms of the suspension order, except for successful

completion of the professional responsibility portion of the state bar examination. The

Director of the Office of Lawyers Professional Responsibility does not oppose the

request.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that:

       1.    Effective January 26, 2016, Respondent John Nwabuwane Akwuba is

conditionally reinstated to the practice of law in the State of Minnesota, subject to his

successful completion of the professional responsibility portion of the state bar




                                             1
examination, and is placed on disciplinary probation for 2 years subject to the following

terms and conditions:

      (a)     Respondent shall cooperate fully with the Director's Office in its
      efforts to monitor compliance with this probation. Respondent shall
      promptly respond to the Director's correspondence by its due date.
      Respondent shall provide the Director with a current mailing address and
      shall immediately notify the Director of any change of address.
      Respondent shall cooperate with the Director's investigation of any
      allegations of unprofessional conduct that may come to the Director's
      attention.   Upon the Director's request, respondent shall provide
      authorization for release of information and documentation to verify
      respondent's compliance with the terms of this probation;

      (b)  Respondent shall abide by the Minnesota Rules of Professional
      Conduct;

      (c)    Respondent shall be supervised by an attorney with the Director's
      Office to monitor respondent's compliance with the terms of this probation;

      (d)    Respondent shall maintain law office and trust account books and
      records in compliance with Minn. R. Prof. Conduct 1.15 and Appendix 1.
      These books and records include the following: client subsidiary ledger,
      checkbook register, monthly trial balances, monthly trust account
      reconciliation, bank statements, canceled checks, duplicate deposit slips
      and bank reports of interest, service charges, and interest payments to the
      Minnesota IOL TA Program. Such books and records shall be made
      available to the Director within 30 days from the date of the filing of this
      order and thereafter shall be made available to the Director at such intervals
      as he deems necessary to determine compliance; and

      (e)    If after 1 year the Director, in his sole discretion, determines that
      probation is no longer necessary to ensure that respondent is compliant with
      his obligations under Minn. R. Prof. Conduct 1.15 and Appendix 1, the
      Director may request that probation be terminated by filing a stipulation for
      termination of probation.

      2.     By November 25, 2016, respondent shall comply with Rule 18(e)(3), Rules

on Lawyers Professional Responsibility (RLPR), by filing with the Clerk of Appellate

Courts and serving upon the Director proof of respondent's successful completion of the


                                            2
professional responsibility portion of the state bar examination. Failure to do so shall

result in automatic re-suspension pending proof of successful completion of the

examination, pursuant to Rule 18(e)(3 ), RLPR.

      Dated: January 25, 2016                    BY THE COURT:


                                                  ()~I.e;/;-
                                                 David R. Stras
                                                 Associate Justice




                                           3